Citation Nr: 0803543	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-36 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1979, the RO denied entitlement to service 
connection for a low back condition.  The veteran was 
notified of this decision by a letter dated April 11, 1979, 
and he did not appeal.  

2.  Evidence received since the April 1979 denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.    


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is reopening the veteran's claim of entitlement to 
service connection for a low back disability based on a 
finding of new and material evidence.  Furthermore, the RO 
will be instructed on remand to correct any VCAA deficiency 
that may exist with respect to the service connection issue 
itself.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2007).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the veteran's claim of entitlement to 
service connection for a low back disability was originally 
denied in April 1979 because no disabling residuals of an in-
service back injury were found at the time of his most recent 
examination.  Therefore, in order to reopen his claim of 
entitlement to service connection for a low back disability, 
the veteran must present new evidence that is relevant to 
demonstrating that he has a current back disability that is 
related to an in-service injury.   

After reviewing the evidence that has been submitted since 
the April 1979 denial, the Board has concluded that the April 
2006 private physician's letter is new and material evidence.  
This evidence is new in that it was not of record at the time 
of the prior denial.  It is material in that it provides an 
etiology opinion, based on a review of the veteran's medical 
records and a physical examination, that the veteran's 
current Grade 2 Spondylolisthesis at L1-S5 was sustained when 
he fell and injured his back during service.  Therefore, new 
and material evidence having been submitted, the veteran's 
claim of entitlement to service connection for a low back 
disability is reopened.


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened; to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c) (2007).  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of a diagnosed 
disability or symptoms of a disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R.               
§ 3.159(c)(4).

In light of the recent etiology opinion that has been 
submitted on the veteran's behalf, and considering that the 
veteran has not had a VA examination since March 1979, the 
Board believes that a remand for a VA examination and 
etiology opinion is warranted.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any current low 
back disability.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies, including an MRI or x-rays, 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to diagnose any 
current low back disability and to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability was 
incurred in or aggravated during service.  
When rendering this opinion, the examiner 
should specifically discuss the veteran's 
service medical records, the findings of 
the Medical Evaluation Board, and the 
records reflecting a post-service injury 
to the veteran's low back.  The examiner 
should also discuss the private 
physician's medical opinion from April 
2006.

The examiner should keep in mind that the 
term "aggravation" refers to a permanent 
increase in the overall severity of the 
disability beyond its natural progression.  
Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute sufficient evidence of 
aggravation unless the underlying 
condition has worsened.  Cf. Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


